DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
 
Acknowledgment and Response to Remarks
This Action is in response to the request for continued examination and the amendment filed on October 14, 2022. Claims 1-20 are pending and have been fully examined.
With respect to the 101 rejection, Applicant is of the opinion that the claims recite an improved database and therefore are not directed to an abstract idea. The examiner respectfully disagrees and notes that a database is in fact a computerized set of data files. Therefore, merely reciting an improvement to a database is not sufficient to imply that the claim is eligible under 101. Applicant is further of the opinion that the present claims are statutory for the same reasons set forth in Enfish. The examiner respectfully disagrees and notes that Enfish introduces a self-referential model that allows more flexibility in configuring the database. However, the present claims do not introduce a model for improving a database, but rather concern with processing content of a database by creating temporal sequences of transactions. Therefore, the present claims and Enfish are fundamentally different and therefore not suited to comparison. The examiner respectfully notes that the claims are still directed to maintaining a transaction sequence in a database, which is an abstract idea. The judicial exception is not integrated into a practical application because additional elements of a real-time interface unit, a user account maintained by the data processing system, a bitemporal ledger, a processor, a processing engine, etc. merely use computers as tools to perform the abstract idea.
With respect to the 112(a) rejection, Applicant’s amendment does not overcome the rejection. Replacing the “real-time interface unit” with “data stream manager” does not resolve the issue, because the “data stream manager” is a generic placeholder without corresponding structure, material, or acts for the claimed function “implement a data stream. ” In addition, claims 4 and 7 recite “a data processing module configured to…” where the “data processing module” lacks structure in the database for the claimed functions.
With respect to the 103 rejections, Applicant is of the opinion that the prior art does not teach the claim amendment: “while performing an evaluation of the alternate state of the user account: maintaining, in the bitemporal ledger, the current state of the user account; receiving a result of the evaluation based on determining whether the alternate state of the user account includes an error; replacing, in the bitemporal ledger, the current state of the user account with the alternate state of the user account, based on the result of the evaluation. The examiner respectfully disagrees and notes that Puddu teaches mutable transactions which are equivalent of current state and mutant transactions which are equivalent of alternate state. Puddu at least in [0028], [0051], and Claim 1, teaches verifying the mutant transaction (i.e., alternate state) by a validating entity. Puddu further in  [0026], [0039], [0045], [0049] teaches that in case of a positive verification, including the mutable transaction (i.e., current state) information into a new block of the blockchain (i.e., maintaining the current state.) Puddu in [0028]-[0029], [0035], [0051]-[0052], claim 1 teaches verifying mutant transaction (i.e., alternate state) and in case of a positive verification (result of the evaluation) … replacing the mutable transaction (current state) with the mutant transaction (alternate state.) Therefore, the combined art still teaches the amended claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-8 are directed to a data processing system (product), claims 9-16 are directed to a method (process), and claims 17-20 are directed to a non-transitory computer-readable medium (product). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of maintaining a transaction sequence, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
In the following analysis, bolded text indicates abstract idea and the rest of the text indicates additional elements. Independent claims 1, 9 and 17 recite: 
receive the transaction in temporal order from the transaction stream; 
process the transaction, wherein processing the transaction further comprises: 
identifying a sequence of transactions in the bitemporal ledger associated with the transaction; and 
incorporating the transaction into the sequence of transactions in the bitemporal ledger according to temporal metadata associated with the transaction to form an updated sequence of transactions, wherein the processor and the bitemporal ledger are configured to prevent any transactions in the sequence of transactions from being overwritten, wherein the updated sequence of transactions reflects a current state of the user account; 
process the retroactive transaction, wherein processing the retroactive transaction comprises: 
generating, in the bitemporal ledger, an alternate sequence of transactions comprising the sequence of transactions and the retroactive transaction, wherein the retroactive transaction replaces one transaction in the sequence of transactions, wherein the alternate sequence of transactions is separate in the bitemporal ledger from the sequence of transactions, and wherein the alternate sequence of transactions reflects an alternate state of the user account based on the retroactive transaction; 
while performing an evaluation of the alternate state of the user account: 
maintaining, in the bitemporal ledger, the current state of the user account; and 
receiving a result of the evaluation based on determining whether the alternate state of the user account includes an error; and 
replacing, in the bitemporal ledger, the current state of the user account with the alternate state of the user account based on the result of the evaluation.
In addition claim 1 recites:
a data stream manager configured to implement a transaction stream for buffering a plurality of transactions, the data stream manager configured to receive a transaction and a retroactive transaction to be processed by the data processing system, wherein the transaction and the retroactive transaction are associated with a user account managed by the data processing system; 
a bitemporal ledger configured to store the plurality of transactions; 
and a processor configured to: append the transaction to the plurality of transactions in the transaction stream; 
Claim 9 recites:
a data processing system that includes a real-time interface, a processing engine, and a bitemporal ledger,
Claim 17 recites:
a non-transitory computer-readable medium storing instructions, the instructions, when executed by a processing engine in a data processing system that includes a real-time interface and a bitemporal ledger, cause the processing engine to perform operations…
Specifically claims 1, 9 and 17 recite: “receive the transaction in temporal order from the transaction stream; process the transaction, wherein processing the transaction further comprises: identifying a sequence of transactions; incorporating the transaction into the sequence of transactions according to temporal metadata associated with the transaction to form an updated sequence of transactions, prevent any transactions in the sequence of transactions from being overwritten, wherein the updated sequence of transactions reflects a current state of the user account; process the retroactive transaction, wherein processing the retroactive transaction comprises: generating an alternate sequence of transactions comprising the sequence of transactions and the retroactive transaction, wherein the retroactive transaction replaces one transaction in the sequence of transactions, wherein the alternate sequence of transactions is separate in the bitemporal ledger from the sequence of transactions, and wherein the alternate sequence of transactions reflects an alternate state of the user account based on the retroactive transaction; while performing an evaluation of the alternate state of the user account: maintaining the current state of the user account; receiving a result of the evaluation based on determining whether the alternate state of the user account includes an error; replacing the current state of the user account with the alternate state of the user account based on the result of the evaluation.” which is directed to maintaining a transaction sequence by receiving a transaction and a retroactive transaction, incorporating the transaction into the sequence of transactions according to transaction time, preventing any transactions in the sequence of transactions from being overwritten, processing the retroactive transaction by generating an alternate sequence of transactions comprising the sequence of transactions and the retroactive transaction, wherein the alternate sequence of transactions reflects an alternate state of the user account based on the retroactive transaction; while performing an evaluation of the alternate state of the user account: maintaining the current state of the user account; receiving a result of the evaluation based on determining whether the alternate state of the user account includes an error; replacing the current state of the user account with the alternate state of the user account based on the result of the evaluation, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for maintaining a transaction sequence. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Reports “573 U.S. 208”; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of a bitemporal ledgers, a processor, a data stream manager a  data processing system, a real-time interface, a processing engine, and a non-transitory computer-readable medium storing instructions, merely use one or more computers as tool to perform the abstract idea. The use of a bitemporal ledgers, a processor, a data stream manager a  data processing system, a real-time interface, a processing engine, and a non-transitory computer-readable medium storing instructions, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a bitemporal ledgers, a processor, a data stream manager a  data processing system, a real-time interface, a processing engine, and a non-transitory computer-readable medium storing instructions, amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the abstract idea.
Dependent claims 2, 10 and 18 recite:
store, in the bitemporal ledger, the updated sequence of transactions and a second sequence of transactions, wherein the second sequence of transactions is associated with a second user account managed by the data processing system, which further describes storing data, without additional elements, in addition to the elements of the independent claims.
Dependent claims 3, 11 and 19 recite:
wherein the sequence of transactions is implemented as a graph comprising a plurality of nodes with each node of the plurality of nodes having a corresponding transaction in the sequence of transactions, which further describes transaction data. The claim does not include any additional elements.
Dependent claims 4, 12 and 20 recite:
identify a processing module configured to further process the transaction; and pass the transaction to the processing module for further processing, which further describes identifying and sending transaction data, without additional elements, in addition to the elements of the independent claims. 
Dependent claims 5 and 13 recite:
wherein the alternate sequence of transactions further includes alternate transactions that are in temporal order subsequent to the sequence of transactions, which further describes transaction data. The claim does not include any additional elements.
Dependent claims 6 and 14 recite:
wherein at least one alternate transaction of the alternate transactions reflects a change to the sequence of transactions and is based on the transaction, which further describes transaction data. The claim does not include any additional elements.
Dependent claims 7 and 15 recite:
store results of the further processing in the bitemporal ledger, which further describes storing data, without additional elements, in addition to the elements of the independent claims.
Dependent claims 8 and 16 recite:
wherein the transaction includes an identifier associated with the sequence of transactions and wherein identifying the sequence of transaction events is based on the identifier, which further describes identifying transaction data, without additional elements, in addition to the elements of the independent claims.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") or another generic placeholder, are being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites:
a data stream manager configured to implement a transaction stream,
Claim 4 recites:
a processing module configured to further process the transaction,
Claim 7 recites:
the processing module further configured to store results of the further processing,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review the specification finds that the following structures correspond to the functions identified above:
Claim 1:
“data stream manager 120 may further include a transaction stream for buffering a plurality of transactions” (FIG. 1, item 120, PGPub [0040])  (see 112 rejections below)
Claims 4 and 7:
“the processing engine 102 may identify a processing module that is configured to process the transaction, and then pass the transaction to the processing module for further processing. The processing by the processing module may execute the transaction in accordance with any protocols of the data processing system” (FIG. 1, items 106 a-n and 108a-n, PGPub [0042], [0144]) (see 112 rejections below)
No corresponding structure for data stream manager 120 and the processing modules 106a-n and 108a-n is identified in the Specification. (see 112 rejections below)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the claim recites “a data stream manager configured to implement a transaction stream…”  However, a structure or an algorithm for performing the function “implement”, must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.” (MPEP 2161.01 I) Therefore, the claims lack written description because the functional language specify a desired result but the specification does not sufficiently describe how the functions are performed. 
With respect to claims 4 and 7, the claims respectively recite “processing module configured to further process…,” and “processing module configured to store…”  However, a structure or an algorithm for performing the functions “further process”, and “store” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.” (MPEP 2161.01 I) Therefore, the claims lack written description because the functional language specify a desired result but the specification does not sufficiently describe how the functions are performed. 
Dependent claims 2-8 are also rejected for being directed to the limitations of the rejected claim 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, claim limitation “a data stream manager configured to implement a transaction stream…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to claims 4 and 7, claim limitations  “processing module configured to further process…,” (claim 4) and “processing module configured to store…” (claim 7)   invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to claims 1, 4 and 7:
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2-8 are also rejected for being directed to the limitations of the rejected claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonig et al. (US Patent No. 2018/0167492 ), in view of Johnston et al. (US Patent Publication No. 2013/0018849), further in view of Puddu et al. (US patent Publication No. 2020/0067697)
With respect to claims 1, 9 and 17, Bonig et al. teach:
receiving, via the real-time interface unit (data stream manager), the transaction and a retroactive transaction to be processed by the data processing system, wherein the real-time interface unit (data stream manager) comprises a transaction stream for buffering a plurality of transactions and wherein the transaction and the retroactive transaction are associated with a user account managed by the data processing system; (the exchange computer system receives transactions that are associated with user accounts [0078], [0080], the transaction can be a temporal insert, update or delete transaction (i.e., retroactive transaction) [0318]-[0319], [0430] the transactions are received in real time [0278] via an interface [0422])
appending the transaction to the plurality of transactions in the transaction stream; ([0302])
providing the transaction in temporal order from the transaction stream to the processing engine; ([0213], [0302]-[0305])
processing, by the processing engine, the transaction ([0303]-[0306])
…the sequence of transactions is associated with the user account… ([0078], [0080])
Moreover, with respect to claim 1, Bonig et al. teach:
a data stream manager, ([0278], [0422])
a processor, (transaction processor 508, FIG. 5A, [0302])
In addition, with respect to claim 17 Bonig et al. teach:
a non-transitory computer-readable medium storing instructions, the instructions, when executed by a processor in a data processing system …cause the processor to perform operations… ([0116])
Bonig et al. do not explicitly teach:
a bitemporal ledger,
wherein processing the transaction further comprises:
identifying, by the processing engine, a sequence of transactions in the bitemporal ledger associated with the transaction,
wherein the sequence of transactions includes transactions that were previously processed by the processing engine; and
incorporating, by the processing engine, the transaction into the sequence of transactions in the bitemporal ledger according to temporal metadata associated with the transaction to form an updated sequence of transactions, wherein the processor and the bitemporal ledger are configured to prevent any transactions in the sequence of transactions from being overwritten,
wherein the updated sequence of transactions reflects a current state of the user account;
while performing an evaluation of the alternate state of the user account: 
maintaining, in the bitemporal ledger, the current state of the user account; and 
receiving a result of the evaluation based on determining whether the alternate state of the user account includes an error; and 
replacing, in the bitemporal ledger, the current state of the user account with the alternate state of the user account, based on the result of the evaluation.
However, Johnston et al. teach:
a bitemporal ledger ([0083])
wherein processing the transaction further comprises:
identifying, by the processing engine, a sequence of transactions in the bitemporal ledger associated with the transaction…wherein the sequence of transactions includes transactions that were previously processed by the processing engine (history enabled tables [0051] store history of changes in a transaction [0076]. a history table can be stored in a bi-temporal table [0083], [0468], [0808])
incorporating, by the processing engine, the transaction into the sequence of transactions in the bitemporal ledger according to temporal metadata associated with the transaction to form an updated sequence of transactions, (temporal insert transactions [0319], [0334]) 
wherein the updated sequence of transactions reflects a current state of the user account; ([0271], [0467])
wherein the processing engine and the bitemporal ledger are configured to prevent any transactions in the sequence of transactions from being overwritten. (the rows of the history table are copies of rows of the history-enabled table that have been deleted or updated [0051], [0273])
generating…an alternate sequence of transactions comprising the sequence of transactions and the retroactive transaction, ([0051], [0468], [0808])
wherein the alternate sequence of transactions is separate in the bitemporal ledger from the sequence of transactions, (creating a separate history table for the historical data: [0051])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bitemporal transaction history database, as taught by Johnston et al., into the temporal transaction ordering system of Bonig et al., in order to store transaction history in a bitemporal database in order to keep track of changes in transaction data. (Johnston et al. Abstract, [0031])
Bonig et al. and Johnston et al. do not explicitly teach:
wherein the retroactive transaction replaces one transaction in the sequence of transactions and wherein the alternate sequence of transactions reflects an alternate state of the user account based on the retroactive transaction; 
while performing an evaluation of the alternate state of the user account: 
maintaining, in the bitemporal ledger, the current state of the user account; 
receiving a result of the evaluation based on determining whether the alternate state of the user account includes an error; 
replacing, in the bitemporal ledger, the current state of the user account with the alternate state of the user account, based on the result of the evaluation. 
However, Puddu et al. teach:
wherein the retroactive transaction replaces one transaction in the sequence of transactions and wherein the alternate sequence of transactions reflects an alternate state of the user account based on the retroactive transaction; (New transaction replaces a mutable transaction [0024]-[0030], [0045]-[0046], account balances are updated based on updated transaction sequence [0080]-[0082], [0091]-[0092], [0106], [0121])
while performing an evaluation of the alternate state of the user account: (verifying the mutant transaction (i.e., alternate state),  by a validating entity [0028], [0051], Claim 1)
maintaining, in the bitemporal ledger, the current state of the user account; (in case of a positive verification, including the mutable transaction (i.e., current state) information into a new block of the blockchain [0026], [0039], [0045], [0049])
receiving a result of the evaluation based on determining whether the alternate state of the user account includes an error; (verifying mutant transaction and in case of a positive verification… replacing…[0028]-[0029], [0035], [0051]-[0052], claim 1)
replacing, in the bitemporal ledger, the current state of the user account with the alternate state of the user account, based on the result of the evaluation. (verifying mutant transaction and in case of a positive verification… replacing… [0028]-[0029], [0035], [0051]-[0052], [0080]-[0082], [0091]-[0092], [0106], [0121], claim 1)
In addition, Puddu et al. teach:
generating an alternate sequence of transactions comprising the sequence of transactions and the retroactive transaction, ([0080]-[0082], [0091]-[0092], [0106], [0121])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the retroactive replacing of mutable transactions by mutant transactions, as taught by Puddu et al., into the temporal transaction ordering system of Bonig et al., and Johnston et al., in order to replace transactions in an immutable transaction sequence based on verification results. (Puddu et al. Abstract, [0007])
With respect to claims 2, 10 and 18, Bonig et al., Johnston et al., and Puddu et al. teach the limitations of claims 1, 9, and 17.
Moreover, Bonig et al. teach:
store, in the …ledger, the updated sequence of transactions and a second sequence of transactions, wherein the second sequence of transactions is associated with a second user account managed by the data processing system. ([0080], [0089])
In addition, Johnston et al. teach bitemporal ledger, ([0083])
With respect to claims 3, 11 and 19, Bonig et al., Johnston et al., and Puddu et al. teach the limitations of claims 1, 9, and 17.
In addition, Johnston et al. teach:
the sequence of transactions is implemented as a graph comprising a plurality of nodes with each node of the plurality of nodes having a corresponding transaction in the sequence of transactions. ([0088], [0567], FIG. 48, metadata tables [0725]-[0727])
With respect to claims 4, 12 and 20, Bonig et al., Johnston et al., and Puddu et al. teach the limitations of claims 1, 9, and 17.
Moreover, Bonig et al. teach:
identify a processing module configured to further process the transaction; ([0375])
pass the transaction to the processing module for further processing. ([0375])
With respect to claims 5 and 13, Bonig et al., Johnston et al., and Puddu et al. teach the limitations of claims 4 and 12.
Moreover, Johnston et al. teach:
wherein the alternate sequence of transactions further includes alternate transactions that are in temporal order subsequent to the sequence of transactions. ([0051], [0468], [0808])
In addition, Puddu et al. teach:
wherein the alternate sequence of transactions further includes alternate transactions that are in temporal order subsequent to the sequence of transactions. (effects of the new version will manifest in the most recent state of the blockchain [0106], [0116])
With respect to claims 6 and 14, Bonig et al., Johnston et al., and Puddu et al. teach the limitations of claims 5 and 13.
Moreover, Johnston et al. teach:
wherein at least one alternate transaction of the alternate transactions reflects a change to the sequence of transactions and is based on the transaction. (temporal insert or update [0051], [0468], [0808], manage temporal transactions using episodes [0523], [0529]-[0535])
With respect to claims 7 and 15, Bonig et al., Johnston et al., and Puddu et al. teach the limitations of claims 4 and 12.
Moreover, Johnston et al. teach:
record results of the further processing in the bitemporal ledger. ([0071], [0076], [0079], [0571])
With respect to claims 8 and 16, Bonig et al., Johnston et al., and Puddu et al. teach the limitations of claims 1 and 9.
Moreover Johnston et al. teach:
the transaction includes an identifier associated with the sequence of transactions and wherein identifying the sequence of transaction events is based on the identifier. ([0261], [0291]-[0292])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                             
/STEVEN S KIM/Primary Examiner, Art Unit 3685